Appellant was convicted of murder in the second degree, and his punishment assessed at fifteen years in the penitentiary. A motion for new trial was granted, whereupon a plea of guilty of murder in the second degree wits entered, and under said plea he was awarded a term of five years in the penitentiary. Sentence was pronounced, *Page 252 
and this appeal was prosecuted. Many affidavits were filed pro and con as to whether he understood the nature of the plea. We deem it unnecessary to review this question, and, if it were necessary, would hold that he did, under the facts adduced.
There is but one question we deem it necessary to discuss. It is beyond dispute that no evidence was introduced before the jury under the plea of guilty. Our statute provides, that "where a defendant in a case of felony persists in pleading guilty, if the punishment of the offense is not absolutely fixed by law, and beyond the discretion of the jury to graduate in any manner, a jury shall be impanelled to assess the punishment, and evidence submitted to enable them to decide thereupon." Code Crim. Proc., art. 519. This article has always been held to be mandatory, and its disregard is further held to be fundamental error. This statute, in so far as it requires the submission of evidence, is not intended solely for the benefit of the accused, but it is also intended to protect the interest of the State by preventing aggravated cases of crime from being covered up by a plea of guilty, and to prevent criminals from escaping with the minimum punishment fixed by law. Willson's Crim. Stats., secs. 2113, 2114. Such has been the uniform rule of construction placed on the statute in question. The requirements of the statute should be observed. The Legislature has so ordered, and the courts should enforce the law.
The judgment is reversed and remanded.
Reversed and remanded.
Judges all present and concurring.